COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jennifer Ann Larkins-Ruby v. Sealy Independent School District

Appellate case number:    01-17-00716-CV

Trial court case number: 2017V-0103

Trial court:              155th District Court of Austin County

       After this appeal was dismissed for lack of jurisdiction, appellant filed a document entitled
“Notice of Objection.” We construe appellant’s filing as a motion for rehearing. It is ordered that
the motion for rehearing is DENIED.

Judge’s signature: /s/ Harvey Brown
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Massengale and Brown

Date: June 12, 2018